Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1060 Filed 08/16/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 MONICA NICOLAYSEN
 DOWHAN, ERIK ELIASON
 ANDREW KRESS,
 MATHEWS V. JOHN,
 REMO MORRONE,
 SUSAN QUICK, SUZANNE                    Case No. 19-cv-11923
 TWOMLEY, and
 CHING PEI, individually and             Hon. Bernard A. Friedman
 on behalf of similarly situated LL5/LL6 United States District Judge
 employees,
                                         Mag. Judge: Anthony P. Patti
       Plaintiffs,

 vs.

 FORD MOTOR COMPANY,
 a Delaware Corporation,

       Defendant.
          PLAINTIFF’S MOTION TO EXTEND DATES IN CASE
                MANAGEMENT ORDER BY SIXTY DAYS

                      ORAL ARGUMENT REQUESTED

       Plaintiffs, by and through counsel, request entry of an order extending the

dates in the Court’s Case Management Order by ninety days. This motion is

supported by good cause as follows:

       1.    On May 16, 2021, the Court entered a stipulated order modifying the

Court’s scheduling order to extend deadlines, the purpose of which was to afford the

parties additional time to complete discovery. ECF No. 41.
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1061 Filed 08/16/21 Page 2 of 10




      2.     Under the current Scheduling Order, discovery is due by September 16,

2021, the dispositive motion cut-off is January 6, 2022, the final pretrial conference

is set for April 12, 2022, and trial is set for April 19, 2022. ECF No. 41.

      3.     When the stipulated order was entered, Plaintiffs’ counsel had noticed

the depositions of eight defense witnesses to be conducted on May 3, 4, 5, 6, 7, 10

11, and 12, 2021. Plaintiff served these deposition notices on March 17, 2021.

      4.     These depositions were adjourned after the Court entered the stipulated

order, and Ford then completed all eight of the plaintiffs’ depositions. The last

plaintiffs’ deposition was completed on July 14, 2021.

      5.     Over the past several months, Plaintiffs’ counsel has repeatedly

requested dates for the depositions of Ford witnesses, including the eight “designers”

and “staffers” who purportedly selected the plaintiffs for termination.

      6.     On Sunday, August 15, 2021, Ford’s counsel offered dates for the

depositions of three of the eight depositions of the designers/staffers.

      7.     Plaintiff has also filed a motion to compel company-wide statistical

data (ECF No. 49) and a second motion to compel responses to their second set of

interrogatories and third requests for production, and to compel the production of

witnesses for depositions. (ECF No. 55).

      8.     Ford has also requested dates on which to notice the deposition of

Plaintiff’s statistical expert, with proposed dates in September 2021, including dates


                                           2
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1062 Filed 08/16/21 Page 3 of 10




on and after the current discovery deadline. See ECF No. 55-5 (email requesting

dates for deposition).

      9.     To effectively depose the decision makers in this case, Plaintiffs require

complete responses to their second set of interrogatories and third requests for

production, which request identification of and documents regarding the personnel

who worked in Plaintiffs’ business units before, during, and after the reduction-in-

force. See ECF No. 55 (Motion to Compel).

      10.    There is not enough time remaining in the current discovery schedule

to complete briefing and obtain ruling on the pending motions to compel (ECF No.

49 and ECF No. 55), to allow the parties time to provide any discovery that is ordered

based on those motions, and to schedule and effectively depose the witnesses whose

testimony will be based largely on the disputed discovery materials.

      11.    Prior to filing this motion, Plaintiffs requested concurrence from Ford’s

counsel. Concurrence was not obtained, thus necessitating the filing of this motion.

      12.    This Court possesses the inherent power to control its docket to promote

the economy of time and effort for itself, for counsel, and for litigants. Landis v. No.

Amer. Co., 299 U.S. 248, 254 (1936).

      13.    In exercising this control, district courts have broad discretion over the

management of pre-trial activities, including discovery and scheduling. S&W Enters,

LLC v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003).


                                           3
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1063 Filed 08/16/21 Page 4 of 10




      14.     Under Rule 16(b) of the Federal Rules of Civil Procedure, the Court’s

scheduling order may be modified upon a showing of good cause. Mailing &

Shipping Sys., Inc. v. Neopost USA, Inc., 292 F.R.D. 369, 373 (W.D. Tex. 2013).

      15.     The good cause standard requires “the party seeking relief to show that

the deadlines cannot reasonably be met despite the diligence of the party needing the

extension.” Charter Sch. Solutions v. GuideOne Mut. Ins. Co., 333 F.R.D. 97, 100

(W.D. Tex. 2019) (citing Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th

Cir. 2003).

      16.     In this case, the good cause standard is satisfied because the parties

cannot reasonably meet the September 16, 2021 discovery deadline while still

completing: (1) briefing, argument, and resolution of Plaintiff’s motions to compel

discovery, (2) the depositions of Ford witnesses, (3) the depositions of liability

experts, particularly since Plaintiffs’ expert has not been provided with discovery

necessary to address the merits of Ford’s contention that a statistical analysis must

account for performance as it was actually applied as a factor in the decision making

process, and (4) any follow-up discovery, as needed, in light of the Court’s ruling on

the motion to compel and the testimony of Ford witnesses.

      17.     Plaintiffs would be unfairly prejudiced by the delays in discovery and

by the existing discovery deadline because there is not enough time remaining in

discovery to complete the matters described above.


                                          4
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1064 Filed 08/16/21 Page 5 of 10




      18.    An extension of ninety days, which would extend the discovery date

from September 16, 2021, to December 16, 2021, would not prejudice any party

because the extension would not affect any other existing dates, specifically, the

existing dispositive motion cut-off (January 6, 2022), the final pretrial conference

(April 12, 2022), and the trial date (April 19, 2022).

                  CONCLUSION AND RELIEF REQUESTED

      For the foregoing reasons, Plaintiffs request that the Court enter an Order

extending the dates in the Case Management Order by ninety days so that the parties

can: complete the briefing, argument, and resolution of Plaintiffs motions to compel,

complete the depositions of Ford witnesses, complete the depositions of liability

experts, and complete any follow-up discovery, as needed, in light of the Court’s

ruling on the motion to compel and the testimony of the Ford witnesses.

                                              Respectfully submitted,

                                              PITT, MCGEHEE, PALMER,
                                              BONANNI & RIVERS PC

                                              /s/ Kevin M. Carlson (P67704)
                                              Kevin M. Carlson (P67704)
                                              Megan A. Bonanni (P52079)
                                              Michael L. Pitt (P24429)
                                              117 West Fourth Street, Suite 200
                                              Royal Oak, MI 48067
                                              248-398-9800
                                              kcarlson@pittlawpc.com
                                              mbonanni@pittlawpc.com
                                              mpitt@pittlawpc.com
Date: August 16, 2021
                                          5
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1065 Filed 08/16/21 Page 6 of 10




      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(d)
      The undersigned certifies that Plaintiff’s counsel contacted Defendant’s

counsel to request concurrence in the relief requested, but Defendant’s counsel

denied concurrence, necessitating the filing of this motion.



                                              Respectfully submitted,

                                              PITT, MCGEHEE, PALMER,
                                              BONANNI & RIVERS PC

                                              /s/ Kevin M. Carlson (P67704)
                                              Kevin M. Carlson (P67704)
                                              Megan A. Bonanni (P52079)
                                              Michael L. Pitt (P24429)
                                              117 West Fourth Street, Suite 200
                                              Royal Oak, MI 48067
                                              248-398-9800
                                              kcarlson@pittlawpc.com
                                              mbonanni@pittlawpc.com
                                              mpitt@pittlawpc.com
Date: August 16, 2021




                                          6
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1066 Filed 08/16/21 Page 7 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 MONICA NICOLAYSEN
 DOWHAN, ERIK ELIASON
 ANDREW KRESS,
 MATHEWS V. JOHN,
 REMO MORRONE,
 SUSAN QUICK, SUZANNE                    Case No. 19-cv-11923
 TWOMLEY, and
 CHING PEI, individually and             Hon. Bernard A. Friedman
 on behalf of similarly situated LL5/LL6 United States District Judge
 employees,
                                         Mag. Judge: Anthony P. Patti
       Plaintiffs,

 vs.

 FORD MOTOR COMPANY,
 a Delaware Corporation,

       Defendant.



 BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND DATES IN
              SCHEDULING ORDER BY NINETY DAYS
       This Court possesses the inherent power to control its docket to promote the

economy of time and effort for itself, for counsel, and for litigants. Landis v. No.

Amer. Co., 299 U.S. 248, 254 (1936). In exercising this control, district courts have

broad discretion over the management of pre-trial activities, including discovery and

scheduling. S&W Enters, LLC v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535

(5th Cir. 2003). Under Rule 16(b) of the Federal Rules of Civil Procedure, the
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1067 Filed 08/16/21 Page 8 of 10




Court’s scheduling order may be modified upon a showing of good cause. Mailing

& Shipping Sys., Inc. v. Neopost USA, Inc., 292 F.R.D. 369, 373 (W.D. Tex. 2013).

The good cause standard requires “the party seeking relief to show that the deadlines

cannot reasonably be met despite the diligence of the party needing the extension.”

Charter Sch. Solutions v. GuideOne Mut. Ins. Co., 333 F.R.D. 97, 100 (W.D. Tex.

2019) (citing Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003).

      In this case, the good cause standard is satisfied because the parties cannot

reasonably meet the September 16, 2021 discovery deadline while still completing:

(1) briefing, argument, and resolution of Plaintiff’s motions to compel discovery, (2)

the depositions of Ford witnesses, (3) the depositions of liability experts, particularly

since Plaintiffs’ expert has not been provided with discovery necessary to address

the merits of Ford’s contention that a statistical analysis must account for

performance as it was actually applied as a factor in the decision making process,

and (4) any follow-up discovery, as needed, in light of the Court’s ruling on the

motion to compel and the testimony of Ford witnesses.

      Plaintiffs would be unfairly prejudiced by the delays in discovery and by the

existing discovery deadline because there is not enough time remaining in discovery

to complete the matters described above.

      An extension of ninety days, which would extend the discovery date from

September 16, 2021, to December 16, 2021, would not prejudice any party because


                                           2
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1068 Filed 08/16/21 Page 9 of 10




the extension would not affect any other existing dates, specifically, the existing

dispositive motion cut-off (January 6, 2022), the final pretrial conference (April 12,

2022), and the trial date (April 19, 2022).

                 CONCLUSION AND RELIEF REQUESTED

      For the foregoing reasons, Plaintiffs request that the Court enter an Order

extending the dates in the Case Management Order by ninety days so that the parties

can: complete the briefing, argument, and resolution of Plaintiffs motions to compel,

complete the depositions of Ford witnesses, complete the depositions of liability

experts; and complete any follow-up discovery, as needed, in light of the Court’s

ruling on the motion to compel and the testimony of the Ford witnesses.

                                              Respectfully submitted,

                                              PITT, MCGEHEE, PALMER,
                                              BONANNI & RIVERS PC

                                              /s/ Kevin M. Carlson (P67704)
                                              Kevin M. Carlson (P67704)
                                              Megan A. Bonanni (P52079)
                                              Michael L. Pitt (P24429)
                                              117 West Fourth Street, Suite 200
                                              Royal Oak, MI 48067
                                              248-398-9800
                                              kcarlson@pittlawpc.com
                                              mbonanni@pittlawpc.com
                                              mpitt@pittlawpc.com
Date: August 16, 2021




                                          3
Case 2:19-cv-11923-BAF-APP ECF No. 56, PageID.1069 Filed 08/16/21 Page 10 of 10




                          CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing instrument was filed with the U.S.

 District Court through the ECF filing system and that all parties to the above cause

 was served via the ECF filing system on August 16, 2021.



                                              Respectfully submitted,

                                              PITT, MCGEHEE, PALMER,
                                              BONANNI & RIVERS PC

                                              /s/ Kevin M. Carlson (P67704)
                                              Kevin M. Carlson (P67704)
                                              Megan A. Bonanni (P52079)
                                              Michael L. Pitt (P24429)
                                              117 West Fourth Street, Suite 200
                                              Royal Oak, MI 48067
                                              248-398-9800
                                              kcarlson@pittlawpc.com
                                              mbonanni@pittlawpc.com
                                              mpitt@pittlawpc.com
 Date: August 16, 2021




                                          4
